DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IA in the reply filed on 9/27/21 is acknowledged. Applicants further elected species of eg.149 for initial examination. No prior art for said species covered by claims 27-28 was found. The search has been extended to determine patentability of claims 1-7,10-16, 18-26 . While no art was found for 2-7,10-15 the following art applied for 1 and 16 is merely exemplary of the many anticipations found from a structure search in STN.
Specification
The disclosure is objected to because of the following informalities: In reviewing the specification it was noted that the title name in Example 4 does not match the structure identified as 107 in the reaction sequence. See pages 140-141.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5-7 are objected to because of the following informalities:  In each of the claims “trizolyl” appears in two instances in the R6 definition. It appears to be a typo for .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. Throughout the  claims 1-7 (and embraced in dependent claims ) “including” appears when defining various hetero rings. Note that “including” is considered open to the actual number of hetero atoms that can be present. It is suggested the word be replaced by “consists of” or similar wording considered close-ended. See MPEP 2111.03.
 See for example in claim 1 R5 choice (ix),(xi); R6 choice (ix),(xi); R3/R4 choice (xi), (xiii); Ra; choice (iii), (v); Rd choice (x), (xii), Rg, NR’R’’, Rs. See the same in claims 2-4 with 5-7 and 10-12 and 16 embracing one or more choices with the same claim language.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5,13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For claim 5 on p.16 Y as alkylene substituted with cycloalkyl rings is not seen to embraced within claim 4 or even claim 1. Also not embraced is the oxetanyl ring, 1st choice on p.17     In claim 13 on p.22,last row the middle species has an oxetanyl ring as a substituent on Y. Also see the same species in claim 14 on p.24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applicants are requested to check all claims for additional improper dependencies.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-7,10-12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no reasonable basis for assuming that the myriad of compounds embraced by said claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. The rejection is directed to the scope of all generic R1-R6 and Y variables which includes optional substitution with R’,R’’ and Ra-Ru variables. The scope entails a diversity of rings having a variety of hetero atoms in any array that can be  both mono- and bicyclo-fused as defined in the specification and saturated,unsaturated or aromatics. Further exacerbating the scope are the many functional groups that can be present throughout the variables including saturated as well as unsaturated  carbon chains that can further be optionally substituted with many functional groups including more hetero rings.
Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. Also see MPEP 2164.03 for enablement requirements in cases directed to structure-sensitive arts such as the pharmaceutical art.
Also note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a),August 2000 edition, which includes factors such as: 
1) Breadth of the claims- the claims cover compounds easily in the billions based on the permutations pointed out above; 

3) Direction or guidance- despite the number of compounds made and tested within the elected scope, they are not representative of the instant scope but are fairly representative of the subgenuses embraced in claims 10-12. Otherwise, there is no clear evaluation of what other ring systems or “nonaromatic” rings or other functional groups  out of the many claimed might affect potency to a large or small degree;
4) State of the prior art- The compounds are 2-amino,4-substituted quinolines with a variety of substituents permitted at the 4,6 and 7-positions. While many  compounds are known in the prior art  having some of the instant features (see art applied below), said compounds are not taught as NLRP3 agonists ;
5) Working examples- While actual test data has been presented for a large number of compounds, the variation among these compounds appear to be in the  “R6” particularly embraced in 10-12 and species claims. Otherwise, there is no clear evaluation of what other ring systems or “nonaromatic” rings or other functional groups  out of the many claimed might affect potency to a large or small degree.
In view of the above considerations, this rejection is being applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadin (US,343). The US patent is cited by the examiner as it teaches many compounds within claim 1 as reactants for making products of formula (I). See examples 2 and 3. In example 2 see reactant in col.10, line 10. In example 3 see col.11, line 6. These reactants have fluoro,alkoxy groups at R3/R4 with 4-position corresponding to Q as O, Y as alkylene and R6 as H. Also see the table in example 4 which employ corresponding quinoline reactants at 4,6,and 7 positions to make final products. See entries R1/R2 which would correspond to 6 and/or 7-groups present in the quinoline reactants with W as various alkoxy groups.
Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson, provided by the examiner). The journal article describes compounds that 62 in scheme 2 and on p.2737 which reads on the instant scope having 6-Cl on the quinoline ring and W as –O(CH2)3NH2 .
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624